Title: To Thomas Jefferson from Stephen Cathalan, Jr., [5 October 1787]
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



friday morning [5 Oct. 1787]

Mr. Cathalan’s respects to his Excy. Th. Jefferson Esqr. The State of the Purchase appears to me Just, for the quantity of hogshds. bought at Marseilles; for the prices they appear right, excepting the parcels at 39—of which I was not informed, but I dear Say they were paid so.
They say that those prices alltogether are more than the Treaty, but they don’t mention that 15 p.ct. Tare makes a difference of 5 p.ct. with that of Berny which makes 1s. p. each french livre on the prices.
Yesterday I went to Versailles, to take leave of abbé de Loménie,  nephew of M. de Toulouse, who lodges with him, and has a part of the travail of his Bureau; he told me that he had spoke to Monsr. de Montmorin about my affair; I answered that I had finished at length with the Farmers, in mentioning them, that he and Monsr. de Toulouse were informed, and would act in my Behalf.
When you will go to Versailles, would advise you to become acquainted with him, you will pleased to know him, and if you have some plan for the Insuing he will be usefull to you; he and M. de Toulouse are the greatest ennemys of exclusive priviledges.
I wish you a good health, happiness and injoyment. And have the honour to be very respectfully your most obedient humble servant,

Stephen Cathalan Jr.

